Citation Nr: 1505035	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 8, 2008, a rating in excess of 40 percent from April 8, 2008, to September 29, 2010, and a rating in excess of 40 percent as of December 1, 2010, for a low back disability.  

2.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an initial rating in excess of 10 percent prior to October 31, 2012, and a rating in excess of 20 percent as of October 31, 2012, for a neck disability.  

4.  Entitlement to an initial compensable rating for a right great toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from August 1997 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the RO in San Juan, Puerto Rico. 

The Board notes that the Veteran was granted entitlement to a temporary total rating for the low back disability for purposes of convalescence from September 30, 2010, to November 30, 2010.  Therefore, the Board has limited consideration of the low back rating accordingly. 

The Veteran submitted a timely substantive appeal with the denial of the issue of service connection for a sleep disorder.  A review of the record shows that the Veteran was granted service connection for a nightmare disorder in a February 2013 rating decision.  The Veteran has not disagreed with the rating or effective date assigned for that disability.  Therefore, it is considered a complete grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  

This case was previously before the Board in December 2011, at which time the issues currently on appeal were remanded for additional development.


FINDINGS OF FACT

1.  Prior to April 8, 2008, the Veteran's low back disability was manifested by degenerative joint disease with flexion limited to 90 degrees and painful motion.  

2.  From April 8, 2008, to September 29, 2010, and beginning December 1, 2010, the Veteran's low back disability was manifested by an inability to perform flexion without pain.

3.  GERD is manifested by recurrent epigastric distress, pyrosis, substernal arm and shoulder pain, and the use of regular medication for control.

4.  Prior to December 16, 2011, the Veteran's neck disability was manifested by normal range of motion and pain.  

5.  As of December 16, 2011, the Veteran's neck disability has been manifested by cervical spine flexion limited to, at worst, 20 degrees and painful motion.  

6.  The Veteran's right great toe disability has been manifested by pain and swelling with an improvement in symptoms following an October 2007 cheilectomy and X-ray evidence of arthritis with limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to April 8, 2008, a rating in excess of 40 percent from April 8, 2008, to September 29, 2010, and a rating in excess of 40 percent as of December 1, 2010, for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2014). 

2.  The criteria for an initial rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7346 (2014).

3.  The criteria for a rating of 20 percent, but not higher, for a neck disability have been met as of December 16, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2014).
4.  The criteria for an initial 10 percent rating, but not higher, for a right great toe disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claims.  The record shows that the Veteran was mailed a letter in May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to his claims.  The Veteran's service medical records are of record.  VA medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2014).

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a 0 percent rating, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; if forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2014).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014).

GERD is rated as hiatal hernia under Diagnostic Code 7346.  Under Diagnostic Code 7346, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

The Veteran's right great toe disability is rated under Diagnostic Code 5280, pertaining to unilateral hallux valgus.  Under that code, a 10 percent rating is warranted for unilateral hallux valgus resulting in operation with resection of the metatarsal head; or severe symptoms of unilateral hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).

Other diagnostic codes relating to the feet are Diagnostic Code 5276 (flatfoot, acquired), Diagnostic Code 5277 (bilateral weak foot), Diagnostic Code 5278 (acquired claw foot), Diagnostic Code 5279 (anterior metatarsalgia), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toe), Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones), and Diagnostic Code 5284 (other foot injuries).  Those conditions are not shown on examination or are not related to active service or service-connected and the Board finds that the application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Low Back Disability

The Veteran has asserted that the symptoms of his low back disability are worse than those which are contemplated by the currently assigned ratings.  

At a May 2007 VA examination, the Veteran reported constant low back pain that ranged from a 5 out of 10 to a 10 out of 10 in intensity.  He reported that the pain radiated into his hips intermittently, but denied any tingling, numbness, or weakness in either lower extremity.  The Veteran denied bowel and bladder incontinence and erectile dysfunction.  The Veteran reported that he took pain medication for control of symptoms, but that he experienced flare-ups.  He reported that sitting for more than two to three hours at a time caused a flare-up in his low back pain.  He reported that, as a result, he was no longer able to drive and so, received help from his friends.  It was noted that the Veteran did not use assistive devices for help with ambulation.  The Veteran reported that he was unable to walk further than one eighth of a mile at a time.  The Veteran denied a history of falls as a result of the low back disability.  The examiner noted that the Veteran was independent in all activities of daily living and that while he was not employed, he was attending school.  

Upon physical examination, there was tenderness noted on palpation over the paraspinal muscles, but there were no spasms noted.  There were no external injuries or deformities noted.  The Veteran's gait was normal.  Thoracolumbar spine range of motion measurements were flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 30 degrees each.  The Veteran was noted to have pain and fatigue on repetition, but there was no additional functional limitation noted following repetition.  Sensory examination was normal.  There was no atrophy.  Muscle tone was normal.  Motor strength was normal, and lower extremity reflexes were normal.  Lasegue's sign was present at 60 degrees on the right and 90 degrees on the left.  The examiner diagnosed chronic low back strain with moderate degenerative joint disease.  

At an April 2009 VA general medical examination, the Veteran reported that he experienced daily back pain that was at about the belt line and radiated into both hips.  The Veteran reported that his back pain was sharp in nature and was usually a 6 out of 10 in intensity.  He reported that he took OxyContin three times per day for management of his back pain.  The Veteran denied episodes of incapacitation as a result of the low back disability.  The Veteran reported that he wore a brace for the low back disability and sometimes used a TENS unit.  The Veteran was noted to be able to perform the usual activities of daily living, such as operating a motor vehicle, dressing and undressing, and attending to the needs of nature.  He lived alone and was able to shop, drive a car, and attend to household upkeep.

Upon physical examination, the Veteran had normal posture, position of the head, and gait.  There was normal curvature of the spine and normal symmetry and appearance.  There was normal rhythm of spinal movement.  Thoracolumbar spine range of motion measurements were flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 30 degrees each.  The Veteran exhibited objective evidence of painful motion, noticed at the extremes of forward flexion, lateral flexion, and lateral rotation; but there were no spasms, weakness, or tenderness.  Neurological examination of the lower extremities revealed motor, sensory, and deep tendon reflexes to be intact.  Lasegue was negative.  The examiner diagnosed degenerative disc disease of the lumbosacral spine with spinal stenosis.  The examiner noted that the Veteran's low back disability was neurologically intact.

At an October 2012 VA examination, the Veteran reported that he experienced daily back pain that occasionally radiated into both legs.  He reported that sometimes back pain interfered with his ability to sleep.  The Veteran reported that he treated back pain with muscle relaxants, Tylenol, and Tramadol.  The Veteran reported that he wore a corset style wrap-around brace to support his back.  He reported that his low back bothered him with prolonged sitting, prolonged standing, bending, and lifting.  The Veteran reported that the only restriction on his motions or activities was that he was not supposed to engage in heavy lifting.  The Veteran denied incapacitating episodes in the past year.  The Veteran denied experiencing flare-ups that impacted the function of his back. 

Upon physical examination, thoracolumbar spine range of motion measurements were right and left lateral flexion to 20 degrees each and right and left lateral rotation to 20 degrees each.  The Veteran declined to perform forward flexion and extension due to concerns of extreme pain or risk of self-injury.  There was no additional limitation of motion following repetition.  The Veteran was noted to have less movement than normal and painful motion.  There was tenderness to palpation of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  Reflex examination was normal, and sensory examination was normal.  The Veteran was noted to be unable to perform straight leg raising testing.  There was no evidence of neurologic abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder dysfunction.  The examiner noted that the Veteran had intervertebral disc syndrome, but he did not experience incapacitating episodes.  The examiner confirmed that the Veteran regularly used a back brace and that he occasionally used a cane for assistance with ambulation.  The examiner diagnosed degenerative disc disease, lumbar radiculopathy, and spinal stenosis.  

A review of the record shows that the Veteran receives VA treatment for various disabilities, to include the low back disability.  A review of the treatment notes of record show that the Veteran generally reports pain, increased pain with prolonged sitting and prolonged standing, and use of pain killers for treatment with very little relief.  At an April 8, 2008, visit, the Veteran reported increased back pain and it was noted that the Veteran was unable to complete range of motion testing as a result of pain.  There is no other evidence of record in the VA Medical Center treatment notes indicating that the Veteran has limitation of motion that is more severe than that noted in the various VA examination reports of record.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent prior to April 8, 2008, for a low back disability.  The Board finds that there is no evidence that the Veteran had thoracolumbar spine flexion limited to less than 60 degrees or that thoracolumbar spine combined range of motion was limited to less than 120 degrees.  In fact, the Veteran's flexion during that period was noted to be, at worst, 90 degrees and his combined range of motion was well over 120 degrees.  Further, there was no evidence that he had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At the May 2007 VA examination, there was no abnormal gait or spinal contour noted.  Therefore, the Board finds that a rating in excess of 10 percent prior to April 8, 2008, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the thoracolumbar spine prior to April 8, 2008.

The Board finds that the Veteran is not entitled to a rating in excess of 40 percent from April 8, 2010, to September 29, 2010, or as of December 1, 2010.  While the Veteran has been noted to be unable to complete flexion and extension due to pain, there is no indication that ankylosis of the thoracolumbar spine is present.  While the Veteran has refused range of motion testing, the examiners have not found that there is limitation of motion that more nearly approximates ankylosis.  Therefore, the Board finds that a rating in excess of 40 percent from April 8, 2010, to September 29, 2010, or as of December 1, 2010, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experiences incapacitating episodes requiring medically prescribed bed rest.  He specifically denied incapacitating episodes at VA examinations of record.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2014).

The Board notes that the Veteran was awarded separate compensable ratings for radiculopathy associated with the low back disability in a February 2013 rating decision.  There is no indication from the record that he disagreed with either the ratings or effective dates assigned in that decision.  Therefore, the Board will not discuss the neurological impairment ratings in this decision.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to April 8, 2008, a rating in excess of 40 percent from April 8, 2008, to September 29, 2010, and a rating in excess of 40 percent beginning December 1, 2010, for a low back disability.  Therefore, the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


GERD

The Veteran has asserted that the symptoms of his GERD are worse than those which are contemplated by the currently assigned rating.  

At a May 2007 VA examination, the Veteran reported difficulty swallowing solid foods at each meal.  He reported occasional epigastric pain associated with substernal pain and daily pyrosis.  The Veteran reported two episodes of hematemesis, one just two months prior, and denied melena.  The Veteran reported daily reflux or regurgitation and reported that he took Omeprazole every day and that he took Alka-Seltzer as needed.  

Upon physical examination, the Veteran was noted to have a good general state of health.  The abdomen was soft and nontender, bowel signs were positive in all four quadrants, and there was no hepatosplenomegaly.  While the Veteran reported that he had pain in the epigastric area, there was no tenderness noted on palpation.  There were no nutritional deficiencies, but the Veteran reported he had lost about 10 pounds in the past three months.  The Veteran's hemoglobin and hematocrit were within normal levels and there were no signs of anemia.  The examiner diagnosed GERD.  

At an April 2009 VA general medical examination, the Veteran reported that he had a history of heartburn with indigestion and that he was treated with Omeprazole with good relief.  He reported that he took the occasional antacid for additional relief and that his weight was stable.  He denied acute dysphagia.  Upon physical examination, the abdomen was normal and there was no evidence or any organ enlargement.  The examiner diagnosed GERD.  

At an October 2012 VA examination, the Veteran reported that so long as he took his medication, his GERD only bothered him a couple times a week.  He reported that he took Omeprazole once or twice per day for treatment.  The Veteran reported symptoms of recurrent epigastric distress, pyrosis, reflux, regurgitation, and substernal arm or shoulder pain.  He denied symptoms of dysphagia and sleep disturbance resulting from esophageal reflux.  The Veteran reported he experienced transient nausea and vomiting but there was no evidence of anemia, weight loss, hematemesis, melena, or esophageal strictures.  The Veteran's hemoglobin and hematocrit were within normal limits.  The examiner confirmed the diagnosis of GERD and reported that it did not have an impact on the Veteran's ability to work.  The examiner also noted that the Veteran's GERD produced less than considerable impairment of his overall health.

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has symptoms of GERD that are worse than those noted in the various VA examination reports of record.

The Board finds that an initial rating in excess of 30 percent for GERD is not warranted.  The Board finds that there is no evidence showing that the Veteran has symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  In fact, the Veteran has not shown weight loss, other than a minimal finding of 10 pound weight loss that was not shown to be involuntary or related to disability, and the Veteran's hemoglobin and hematocrit have always been found to be well within normal limits.  His last reported episode of hematemesis was in 2007.  Additionally, it appears from the record that the Veteran's GERD is fairly well managed with medication and occasional use of antacids and the October 2012 VA examiner specifically noted that the Veteran's GERD produced less than considerable impairment of his overall health.  Therefore, the Board finds that an initial rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for GERD and the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Disability

The Veteran has asserted that the symptoms of his neck disability are worse than those which are contemplated by the currently assigned ratings.  

At a May 2007 VA examination, the Veteran reported he experienced neck stiffness "all the time" and that his neck pain had been gradually worsening over time.  The Veteran reported that the pain radiated into his upper extremities with intermittent tingling and numbness on all the fingers of both his hands.  The Veteran reported that generally, the pain was a 5 out of 10 in intensity, but that it sometimes reached 10 out of 10 in intensity.  He reported that his flare-ups were brought on by sharp twisting motions of the neck and that they were alleviated by taking medication.  The examiner noted that the Veteran was independent in all activities of daily living and while not employed, was attending school.

Upon physical examination, there were no external injuries or deformities of the cervical spine noted.  There was tenderness to palpation in the midline, over the paracervical muscles, right more than the left.  Cervical spine range of motion measurements were flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, right lateral flexion to 10 degrees, left lateral rotation to 80 degrees, and right lateral rotation to 30 degrees.  The examiner noted that the Veteran appeared to be in pain during the right lateral rotation and right lateral flexion movements.  The examiner noted that the Veteran experienced pain following repetition, which was accounted for in the range of motion measurements reported.  Sensory examination was normal.  There was no atrophy.  Muscle tone was normal.  Motor strength was normal, and upper extremity reflexes were normal.  There was guarding during movements of the cervical spine, but there were no postural abnormalities, ankylosis, musculature abnormalities, or other problems associated with a cervical spine disability.  The examiner diagnosed chronic neck strain.      

At an April 2009 VA general medical examination, the Veteran reported that he experienced daily neck pain at the base of his neck and that the pain did not radiate.  He reported that his neck pain was sharp in nature, occurred approximately two to three times per week, and was usually a 4 out of 10 in intensity.  The Veteran reported that the OxyContin he took for back pain also relieved neck pain.  The Veteran denied episodes of incapacitation as a result of neck pain.  The Veteran was noted to be able to perform the usual activities of daily living, such as operating a motor vehicle, dressing and undressing, and attending to the needs of nature.  He was noted to live alone and was able to shop, drive a car, and attend to household upkeep.

Upon physical examination, the Veteran had normal posture and position of the head.  There was normal curvature of the spine and normal symmetry and appearance.  There was normal rhythm of spinal movement.  Cervical spine range of motion measurements were flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees each, and right and left lateral rotation to 80 degrees each.  The Veteran exhibited objective evidence of painful motion at extremes of lateral flexion and rotation, but there were no spasms, weakness, or tenderness exhibited.  Neurological examination of the upper extremities revealed motor, sensory, and deep tendon reflexes to be intact.  The examiner diagnosed cervical spasm.

At an October 2012 VA examination, the Veteran reported that he experienced neck pain only occasionally and for unpredictable reasons.  He reported that the medication he took for his low back disability of muscle relaxants, Tylenol, and Tramadol also helped relieve neck pain.  The Veteran reported that he was under no medical restrictions on activities due to neck pain.  The Veteran denied experiencing numbness or weakness in either arm.  The Veteran denied experiencing any flare-ups of his neck disability.  

Upon physical examination, cervical spine range of motion measurements were flexion to 20 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 35 degrees.  There was no additional limitation of motion following repetition.  The Veteran's functional impairment was noted to include less movement than normal and pain on movement.  There was no tenderness to palpation of the cervical spine.  There was no guarding or spasm of the cervical spine.  Muscle strength testing was normal, reflex examination was normal, and sensory examination was normal.  The Veteran did not exhibit signs and symptoms of radiculopathy.  The examiner noted that the Veteran's cervical spine disability did not have any functional impact on his ability to work.  The examiner diagnosed cervical stenosis.  

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has limitation of motion of the cervical spine that is more severe than that noted in the various VA examination reports of record.

The Board finds that the Veteran is entitled to a rating of 20 percent for a neck disability beginning December 16, 2011, the date of the Board remand recognizing that the Veteran asserted worsening symptoms and indicating that the Veteran should be provided a VA examination to determine the current level of impairment of a neck disability.  The Board notes that at an October 2012 VA examination, the Veteran was found to have flexion of the cervical spine to 20 degrees.  Therefore, a rating of 20 percent is warranted beginning December 16, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board has considered assigning a rating in excess of 10 percent prior to December 16, 2011.  However, a review of the record does not show that the Veteran had cervical spine flexion limited to at least 30 degrees or that he had a combined cervical spine range of motion of 170 degrees or less prior to his October 2012 VA examination.  In fact, at an April 2009 VA examination, the Veteran was noted to have normal range of motion of the cervical spine.  Further, there was no evidence of abnormal spinal contour.  Additionally, there is no indication of worsening prior to the Board remand in December 2011.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted prior to December 16, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

Consideration has been given to assigning a rating in excess of 20 percent from December 16, 2011.  However, there is no evidence that the Veteran has cervical spine flexion limited to 15 degrees or less or that he has favorable ankylosis of the cervical spine.  In fact, as noted, at his October 2012 VA examination, the Veteran's was found to have 20 degrees of cervical spine flexion and ankylosis was not noted.  Therefore, a rating in excess of 20 percent from December 16, 2011, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the cervical spine as of December 16, 2011.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran has degenerative disc disease of the cervical spine or that he even experiences incapacitating episodes requiring medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the upper extremities.  However, there is no indication from the record that the Veteran has upper extremity radiculopathy.  In fact, while the Veteran has occasionally reported some right arm numbness, the October 2012 VA examiner specifically noted that there was no neurological impairment in the upper extremities resulting from the Veteran's cervical spine disability.  Therefore, a separate rating for neurological impairment of the upper extremities is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to December 16, 2011, and the evidence supports the assignment of a rating of 20 percent from December 16, 2011, for a neck disability.  The claim is allowed to that extent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Great Toe Disability

The Veteran has asserted that the symptoms of his right great toe disability are worse than those which are contemplated by the currently assigned rating.  

At a May 2007 VA examination, the Veteran reported pain in his right big toe.  The Veteran reported that he noticed swelling at the bottom of his big toe once a month.  The Veteran denied heat, redness, and stiffness.  He reported that he did not experience pain at rest.  The Veteran reported that when he experienced pain in his right great toe, he treated it with ice or soaking in warm water.  He used over-the-counter BenGay and Motrin.  He reported that he experienced painful flare-ups approximately once a month and that the flare-ups lasted for about one day.  He reported that the flare-ups were precipitated by prolonged standing or walking and that symptoms were relieved by ice, warm soaks, and over-the-counter medication.  He reported that during a flare-up he was unable to stand for longer than 20 minutes and was unable to walk further than 100 meters.  He denied using assistive devices for assistance with ambulation.  

Upon physical examination, the Veteran was noted to have swelling over the right great toe at the metatarsophalangeal joint and there was tenderness to palpation.  There were no deformities in the second, third, fourth, or fifth toes.  There was no evidence of instability or weakness.  The Veteran's gait was normal.  The Veteran was noted to be wearing sandals and there was some wear noted on the lateral heel side on both of the Veteran's sandals.  There were no skin changes, vascular changes, hammer toes, high arch, clawfoot, or other deformity.  X-ray of the right great toe revealed mild degenerative changes at the first metatarsophalangeal joint.  The examiner diagnosed right great toe bunion and old fracture of the right great toe.  

At an April 2009 VA general medical examination, the Veteran reported that he experienced mild discomfort at the metatarsophalangeal joint of the right great toe with weight bearing.  He reported that he underwent a bunionectomy in October 2007 and that he had experienced some residual aching and stiffness with cold, damp weather.  Upon physical examination, the Veteran was noted to have a well-healed bunionectomy scar on his right great toe.  There was hyperextension of the right great toe and pain noted, but no evidence of heat, redness, swelling, tenderness, or callus formation.  There was no additional limitation noted with repetition of movement due to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner diagnosed hallux valgus, status post bunionectomy of the right great toe.   

At an October 2012 VA examination, the Veteran reported that his right foot bothered him when he wore tight shoes and when it was cold.  He reported that he did not treat his right foot pain with anything in particular.  It was noted that the Veteran had achieved a pretty good result from his bunionectomy in October 2007.  

Upon physical examination, the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, claw foot, malunion or nonunion of the metatarsal or tarsal, other foot injuries, or bilateral weak foot.  However, the Veteran did have hallux valgus, to include mild or moderate symptoms in the right foot.  While the Veteran was noted to have a surgical procedure on his right great toe in October 2007, it was not a resection of the metatarsal head.  The Veteran's right great toe was noted to have good flexibility and there was no visible bunion present.  There had been no right great toe amputation and function of the right great toe was not so diminished that the Veteran would be better served with an amputation.  The examiner diagnosed hallux valgus and bunion. 

A review of the record shows that the Veteran receives VA treatment for various disabilities.  In October 2007, the Veteran was noted to have a cheilectomy of the right foot.  The Veteran received follow-up care at VA and following recovery from the surgery, the Veteran was noted to have increased right great toe function and decreased right great toe pain.  Further, there is no evidence of record in the VA Medical Center treatment notes, even those treatment notes documenting pre-surgical symptoms, indicating that the Veteran has right great toe symptoms, to include resection of the metatarsal head, which were more severe than those noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to an initial compensable rating for a right great toe disability.  The Board notes that there is no evidence of record that the Veteran had resection of metatarsal head or that he had severe symptoms equivalent to amputation of the great toe.  In fact, while the Veteran had right great toe surgery, it was not a resection of the metatarsal head and the October 2012 VA examiner noted that function of the right great toe was not so diminished that he would be better served by amputation of the toe.  Therefore, the Board finds that an initial compensable rating for is not warranted for the Veteran's right great toe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).  

As noted above, there are other diagnostic codes which pertain to disabilities of the feet.  However, the October 2012 VA examiner specifically noted that the Veteran did not have flatfoot, bilateral weak foot, claw foot, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, other foot injuries.  Therefore, application of the diagnostic codes pertaining to those disabilities is not warranted.  

However, the May 2007 VA examination notes that X-ray of the right great toe revealed mild degenerative changes at the first metatarsophalangeal joint.  Where there is X-ray evidence of arthritis and limitation of motion, which is also shown, but which is not compensable under relevant limitation of motion diagnostic codes, a 10 percent rating is assigned for a group of minor joints with X-ray evidence of arthritis and noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The metatarsals are a group of minor joints.  38 C.F.R. § 4.45 (2014).  Therefore, the criteria for a 10 percent rating, but not higher, are met.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the evidence supports the assignment of an initial 10 percent rating for the right great toe disability.  However, the preponderance of the evidence is against the assignment of any higher rating for a right great toe disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the low back disability, GERD, the neck disability, or the right toe disability are in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned rating, by any of the disabilities being rated.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to April 8, 2008, a rating in excess of 40 percent from April 8, 2008, to September 29, 2010, and a rating in excess of 40 percent beginning December 1, 2010, for a low back disability is denied.  

Entitlement to an initial rating in excess of 30 percent for GERD is denied.

Entitlement to a rating of 20 percent, but not higher, beginning December 16, 2011, but not before, for a neck disability is granted.  

Entitlement to a rating in excess of 10 percent for a neck disability prior to December 16, 2011, is denied.

Entitlement to an initial 10 percent rating, but not higher, for a right great toe disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


